          Case 1:17-cv-04768-GWG Document 27 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

ROBERT DOWNING,                                               :

                          Plaintiff,                          :    ORDER

                 -v-                                          :
                                                                   17 Civ. 4768 (GWG)
COMMISIONER OF SOCIAL SECURITY,                               :

                                                               :
                           Defendant.
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, United States Magistrate Judge

        A telephone conference in this matter shall take place on Tuesday, September 1, 2020, at

11:00 a.m. At that time, the parties shall dial (888) 557-8511 and use access code: 6642374.

(The public may also dial in but will be permitted only to listen.) The Court will record the

proceeding for purposes of transcription in the event a transcript is ordered. However, any other

recording or dissemination of the proceeding in any form is forbidden. When addressing the

Court, counsel must not use a speakerphone. Each attorney or unrepresented party is directed to

ensure that all other attorneys or unrepresented parties on the case are aware of the oral argument

date and time. In addition, any requests for an adjournment must be made in compliance with

Judge Gorenstein’s rules (available https://nysd.uscourts.gov/hon-gabriel-w-gorenstein).

        At the conference, in order to determine whether the petition is timely under Sinkler v.

Berryhill, 932 F.3d 83 (2d Cir. 2019), the Court will ask the parties to explain the procedures and

law governing an award of fees to attorneys at the administrative level and at the federal court

level – specifically, what method is used to determine how money withheld from a social

security award as attorney’s fees is divided up between the two types of claims for fees. Also,
          Case 1:17-cv-04768-GWG Document 27 Filed 08/28/20 Page 2 of 2




the Court directs the parties to file by Monday, August 31, 2020, a document that includes the

Notice of Award sent to Downing. 1 Also, counsel for plaintiff should be prepared to report at

the conference any known information about the status of the 406(a) petition for fees that Gabriel

J. Hermann represented he would make. See Insler Affirmation ¶ 5 (Docket # 20).

         SO ORDERED.

Dated: August 28, 2020

         New York, New York




1
 Plaintiff’s attorney mistakenly attached the Clerk’s Judgment, filed Jan. 11, 2018 (Docket # 16) in the Notice of
Award’s stead. See Docket # 20, Exhibit 2.
